Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/095283 filed on June 10, 2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 and March 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
First data signal input module, a first drive module, a first detection module, and a first storage module (claim 1, 12)
Figure 2, 101, 102, 103, 104
second data signal input module, a second drive module, a second detection module, and a second storage module (claim 7, 17)
Figure 4, 201, 202, 204, 205


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, U.S. Patent Publication No. 20190073946 in view of Jung, U.S. Patent Publication No. 20170092195.

Consider claim 1, Su teaches an organic light emitting diode (OLED) display panel, comprising: a bending area and a non-bending area (see Su figure 1-2), non-bendable display area 11, bendable display area 12); 

a first pixel driving circuit 

a second pixel driving circuit configured to compensate a threshold voltage of a drive transistor in the non-bending area 

Su indicates that the pixel circuit of figure 5 can realize threshold voltage compensation to improve display defect caused by threshold drift of the driving transistors (see Su paragraph 0037 where Both of the two pixel driving circuits shown in FIGS. 5 and 6 can realize threshold voltage compensation to improve display defect caused by threshold voltage drift of the driving transistors.).  Su further discloses that the circuit of figure 7 is likely to cause threshold voltage drift of the driving transistors (see Su paragraph 0039 where the second pixel driving circuit shown in FIG. 7 only includes two transistors, and cannot realize threshold voltage compensation compared with the second pixel driving circuit shown in FIG. 6, so that it is likely to cause threshold voltage drift of the driving transistors, further resulting in a display defect. If threshold voltage compensation is performed on the second pixel driving circuit shown in FIG. 7, another circuit or driving chip outside the display area is required to realize the threshold voltage compensation in a cooperative manner.)

Su is silent regarding specific timing of compensation of threshold voltage drift and wherein a duration of the first time period and a duration of the second time period are both greater than a duration of the blank time period.  In a related field of endeavor, Jung teaches sensing for threshold voltage compensation during an off sensing period and sensing for mobility/threshold voltage compensation during real time sensing periods (see Jung figure 6 and paragraphs 0125-0129).  One of ordinary skill in the art would have been motivated to have modified Su with the teachings of Jung to have performed sensing for mobility/threshold voltage compensation in real time for pixel circuits having voltage threshold compensation realized and to have incorporated threshold voltage sensing during an off sensing period as disclosed by Jung so as to incorporate another circuit to realize threshold voltage compensation in a cooperative manner as suggested by Su using known techniques with predictable results.

Consider claim 2, Su as modified by Jung teaches all the limitations of claim 1 and further teaches wherein the first pixel driving circuit comprises a first data signal input module (see Su figure 7, M2 and Jung figure 3, SWT), a first drive module (see Su figure 7, M1 and Jung figure 3, DRT), a first detection module (see Jung SENT), and a first storage module (see Su figure 7, C and Jung figure 3, Cstg); 

the first data signal input module is configured to provide a first data signal to a first node under control of a first control signal (see Su figure 7, SCAN and Jung figure 3, SCAN); 

the first drive module is configured to drive a first light emitting device to emit light under control of a potential of the first node (see Su figure 7, 42 paragraph 0024 where organic light emitting diode and the driving transistor coupled to the organic light emitting diode are arranged in the display area, and a driving current of the driving transistor determines the brightness of the organic light emitting diode. and Jung figure 3, OLED, N2 and paragraph 0066); 

the first detection module is connected to the first drive module through a second node, and is configured to detect a threshold voltage of the first drive module under control of a second control signa (see Jung figure 3, SENT, N1); 

the first storage module is connected to the first drive module through the first node and the second node (see Su figure 7, C and Jung figure 3, Cstg), and is configured to store the threshold voltage of the first drive module (see Jung paragraphs 0103-0108); and 

the first data signal input module is also configured to provide a compensated second data signal to the first node according to the threshold voltage detected by the first detection module (see Jung figure 3, DATA’ and paragraph 0088).

Consider claim 3, Su as modified by Jung teaches all the limitations of claim 2 and further teaches wherein the first data signal input module comprises a first transistor (see Su figure 7, M2 and Jung figure 3, SWT), a gate of the first transistor is connected to the first control signal (see Su figure 7, SCAN and Jung figure 3, SCAN), a first electrode of the first transistor is connected to a data line (see Su figure 7, DATA and Jung figure 3, Vdata’), and a second electrode of the first transistor is connected to the first node (see Su figure 7, M2, M1 C connection node and Jung figure 3, N2).

Consider claim 4, Su as modified by Jung teaches all the limitations of claim 3 and further teaches wherein the first drive module comprises a second transistor (see Su figure 7, M1 and Jung figure 3, DRT), a gate of the second transistor is connected to the first node (see Jung figure 3, N2), a first electrode of the second transistor is connected to a first power signal (see Su figure 7, PVDD and Jung figure 3, EVDD), and a second electrode of the second transistor is connected to the first light emitting device (see Su figure 7, 42 and Jung figure 3, OLED).

Consider claim 5, Su as modified by Jung teaches all the limitations of claim 4 and further teaches wherein the first detection module comprises a third transistor (see Jung SENT), a sensing line (see Jung figure 3, RVL), and a single-pole double-throw switch (see Jung figure 3, SW1, SW2), a gate of the third transistor is connected to the second control signal (see Jung figure 3, SENSE), a first electrode of the third transistor is connected to the second node (see Jung figure 3, N1), a second electrode of the third transistor is connected to a first terminal of the sensing line (see Jung figure 3, RVL), a movable contact of the single-pole double- throw switch is connected to a second terminal of the sensing line, a first stationary contact of the single-pole double-throw switch is connected to a first initial voltage signal (see Jung figure 3, Vref), and a second stationary contact of the single-pole double-throw switch is connected to an analog-to-digital converter (see Jung figure 3, 310 and paragraph 0089 where sensing unit 310 is configured to include at least one analog to digital converter ADC.).

Consider claim 6, Su as modified by Jung teaches all the limitations of claim 5 and further teaches wherein the first storage module comprises a first storage capacitor (see Su figure 7, C and Jung figure 3, Cstg), a first electrode plate of the first storage capacitor is connected to the first node (see Su figure 7, C and Jung figure 3, N2), and a second electrode plate of the first storage capacitor is connected to the second node (see Su figure 7, C and Jung figure 3, N1).

Consider claim 11, Su teaches a display device, comprising an organic light emitting diode (OLED) display panel and a driver chip (see Su figure 1-3 and paragraph 0022 where organic light emitting diode display is disclosed and figure 8, 51 driver chip), wherein the OLED display panel comprises: 

a bending area and a non-bending area (see Su figure 1-2), non-bendable display area 11, bendable display area 12); 

a first pixel driving circuit driving transistor 31; the second display area 12 includes a plurality of second pixel driving circuits, each of which includes a second driving transistor 32; and the number of the transistors in the first pixel driving circuit is different from that of the transistors in the second pixel driving circuit)  

a second pixel driving circuit configured to compensate a threshold voltage of a drive transistor in the non-bending area 

Su indicates that the pixel circuit of figure 5 can realize threshold voltage compensation to improve display defect caused by threshold drift of the driving transistors (see Su paragraph 0037 where Both of the two pixel driving circuits shown in FIGS. 5 and 6 can realize threshold voltage compensation to improve display defect caused by threshold voltage drift of the driving transistors.).  Su further discloses that the circuit of figure 7 is likely to cause threshold voltage drift of the driving transistors (see Su paragraph 0039 where the second pixel driving circuit shown in FIG. 7 only includes two transistors, and cannot realize threshold voltage compensation compared with the second pixel driving circuit shown in FIG. 6, so that it is likely to cause threshold voltage drift of the driving transistors, further resulting in a display defect. If threshold voltage compensation is performed on the second pixel driving circuit shown in FIG. 7, another circuit or driving chip outside the display area is required to realize the threshold voltage compensation in a cooperative manner.)

Su is silent regarding specific timing of compensation of threshold voltage drift and wherein a duration of the first time period and a duration of the second time period are both greater than a duration of the blank time period. In a related field of endeavor, Jung teaches sensing for threshold voltage compensation during an off sensing period and sensing for mobility/threshold voltage compensation during real time sensing periods (see Jung figure 6 and paragraphs 0125-0129).  One of ordinary skill in the art would have been motivated to have modified Su with the teachings of Jung to have performed sensing for mobility/threshold voltage compensation in real time for pixel circuits having voltage threshold compensation realized and to have incorporated threshold voltage sensing during an off sensing period as disclosed by Jung so as to incorporate another circuit to realize threshold voltage compensation in a cooperative manner as suggested by Su using known techniques with predictable results.

Claims 12-16 recite similar claim limitations as claims 2-6, and thus are rejected under similar rational as claims 2-6 detail above.

	
Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention (claim 7 as representative of the allowable claims) recites: “The OLED display panel as claimed in claim 1, wherein the second pixel driving circuit comprises a second data signal input module, a second drive module, a second detection module, and a second storage module; the second data signal input module is configured to provide a reference voltage signal to a third node in a threshold voltage acquire stage and to provide a third data signal to the third node in a data writing stage under control of a third control signal; the second drive module is configured to drive a second light emitting device to emit light under control of a fourth control signal and a potential of the third node; the second detection module is connected to the second drive module through a fourth node, and is configured to detect a threshold voltage of the second drive module in the threshold voltage acquire stage under control of a fifth control signal; and the second storage module is connected to the second drive module through the third node and a fifth node, and is configured to store the threshold voltage of the second drive module. ”
Claim 17 recites similar allowable subject matter.  Claims 8-10 and 18-20 are allowable by virtue of being dependent upon a claim reciting allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Kim et al, U.S. Patent Publication No. 20140176516 (figures 4, 7)
Kim et al, U.S. Patent Publication No. 20170124947 (figure 8)
Kang, U.S. Patent Publication No. 20190103060 (figure 4)
Lee, U.S. Patent Publication No. 20200020278 (figures 9A-10D)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the second pixel driving circuit comprises a second data signal input module, a second drive module, a second detection module, and a second storage module; the second data signal input module is configured to provide a reference voltage signal to a third node in a threshold voltage acquire stage and to provide a third data signal to the third node in a data writing stage under control of a third control signal; the second drive module is configured to drive a second light emitting device to emit light under control of a fourth control signal and a potential of the third node; the second detection module is connected to the second drive module through a fourth node, and is configured to detect a threshold voltage of the second drive module in the threshold voltage acquire stage under control of a fifth control signal; and the second storage module is connected to the second drive module through the third node and a fifth node, and is configured to store the threshold voltage of the second drive module.	

These features find support at least at figures 4-5 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 7-10 and 17-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nam et al, U.S. Patent Publication No. 20150154908 (figure 6), Wu et al, U.S. Patent Publication No. 20210335262 (figures 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625